On Motion for Rehearing.
LATTIMORE, J.
The credibility of witnesses and the weight to be given their testimony both are peculiarly jury questions. There was no issue in the trial court upon the fact that an assault of the character charged was made on prosecuting witness. He swore that in his best judgment appellant was the man who committed the assault. He is corroborated by the fact that the party who assaulted him with a pistol, with a companion, took from prosecuting witness, on the occasion of the assault, two chickens, arid that thereafter witness got one of the chickens back from an officer who swore that this chicken was found at appellant’s house. These facts were deemed sufficient by the jury to identify appellant as the guilty party, , and we see no reason to alter our former agreement with them in such conclusion.
The motion for rehearing will be overruled.